Judgment, Supreme Court, New York County (Jeffrey M. Atlas, J., at hearing; Edwin Torres, J., at plea and sentence), rendered March 26, 2003, convicting defendant of criminal possession of a weapon in the third degree, criminal possession of stolen property in the third degree (two counts), criminal possession of stolen property in the fifth degree, criminal possession of computer-related material, theft of services, attempted petit larceny and aggravated unlicensed operation of a motor vehicle in the first degree, and sentencing him, as a second felony offender, to an aggregate term of five years, unanimously affirmed.
The court properly denied defendant’s suppression motion. The police had a sufficient basis upon which to conclude that defendant had driven a motor vehicle while his license was suspended. Probable cause does not require proof beyond a reasonable doubt (see Brinegar v United States, 338 US 160, 175 [1949]; People v Bigelow, 66 NY2d 417, 423 [1985]). Furthermore, the police also had probable cause to arrest defendant for theft-related crimes. Defendant’s remaining suppression arguments are unpreserved, and we decline to review them in the interest of justice. Were we to review these claims, we would find that the police lawfully impounded the car in question and conducted a lawful inventory search. Concur—Mazzarelli, J.P., Saxe, Sweeny, Catterson and Malone, JJ.